Citation Nr: 1102433	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-26 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of injury to the 5th metatarsal of the left foot.  

2.  Entitlement to an initial compensable evaluation for tension 
headaches.  

3.  Entitlement to an initial increased evaluation for 
degenerative changes of the cervical spine, evaluated as 10 
percent disabling from January 4, 2006 to June 11, 2008 and as 20 
percent disabling from June 12, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1993 to May 1993 
and from November 2002 to January 2006.  

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from May 2006 and September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Specifically, in a May 2006 rating decision, the RO granted 
service connection for tension headaches and cervical strain and 
assigned a noncompensable rating for each, effective January 4, 
2006 (the date of the Veteran's claim).  In September 2006, the 
RO granted service connection for residuals of injury to the 5th 
metatarsal of the left foot with a noncompensable evaluation, 
effective January 4, 2006 (the date of the Veteran's claim).  

Thereafter, the Veteran perfected timely appeals as to the 
initially assigned ratings for these disabilities.  During the 
current appeal, the RO has continued the noncompensable ratings 
for the Veteran's tension headaches and residuals of injury to 
the 5th metatarsal of his left foot.  By a July 2007 rating 
action, the RO recharacterized the Veteran's service-connected 
neck disability as degenerative changes of the cervical spine and 
awarded a 10 percent rating for this disorder, effective January 
4, 2006.  By a March 2009 rating action, the RO increased this 
evaluation to 20 percent, effective June 12, 2008.  Regardless, 
the issue pertaining to the rating of this disability remains 
before the Board because the increased evaluations awarded during 
the current appeal are not a complete grant of the maximum 
benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to an initial increased rating for the 
degenerative changes of the Veteran's cervical spine is addressed 
in the REMAND portion of the decision below and is being REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  In a June 2008 letter, the Veteran withdrew his appeal of the 
issue of entitlement to an initial compensable evaluation for 
residuals of injury to the 5th metatarsal of the left foot.  

2.  The Veteran's tension headaches occur weekly, are mostly 
prostrating, and last for up to three hours at a time.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an initial 
compensable evaluation for residuals of injury to the 5th 
metatarsal of the left foot.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).  

2.  The criteria for a rating of 50 percent, for migraine 
headaches, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Compensable Rating For Residuals Of Injury To The 5th 
Metatarsal Of The Left Foot

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2010).  Withdrawal may be made by the appellant or by her 
authorized representative.  38 C.F.R. § 20.204 (2010).  

Here, after the Veteran perfected a timely appeal with respect to 
the noncompensable rating initially assigned to the 
service-connected residuals of injury to the 5th metatarsal of 
his left foot, and in June 2008 correspondence, he expressed his 
desire to withdraw from appellate review this issue.  At that 
time, the Veteran acknowledged that recent X-rays and magnetic 
resonance imaging conducted on his left foot were negative.  

Based on the Veteran's expressed wishes, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to this initial compensable rating issue.  
Accordingly, the Board does not have jurisdiction to review such 
claim, and it is dismissed.

II.  Veterans Claims Assistance Act Of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

With respect to the remaining issue adjudicated herein, the Board 
finds that VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to the initial rating claim adjudicated herein, 
letters sent in March 2006 and September 2007 informed the 
Veteran of the evidence that was needed to substantiate this 
issue, the information and evidence that VA will seek to provide, 
and the information and evidence the Veteran was expected to 
provide and that VA would assist him in obtaining evidence, but 
that it was his responsibility to provide VA with any evidence 
pertaining to this claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); and Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

Importantly, however, the United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and an effective date are assigned, and the 
claimant files an appeal as to the evaluation assigned to that 
grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which 
the Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been 
more than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 38 U.S.C.A. 
§§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for a compensable initial rating for 
his service-connected tension headaches essentially falls within 
this fact pattern.  Clearly, therefore, no further 
section 5103(a) notice is required for this initial rating claim.  
Any substantive, or timing, defect of the March 2006 and 
September 2007 correspondence is, thus, harmless error.  

Indeed, as for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications that contain notice of VA's 
rating criteria, his appellate rights, a summary of relevant 
evidence, citations to applicable law, and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the law 
have been satisfied.  No further due process development of 
notification of this increased rating claim is required.  
With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  The Veteran was 
afforded pertinent VA examinations in June 2008 and February 
2009.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that, 
collectively, the VA examinations obtained in this case are 
adequate as they were predicated on a review of the claims folder 
and medical records contained therein, contain a description of 
the history of the disability at issue, and document and consider 
the Veteran's complaints and symptoms.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is available 
and not part of the claims file.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the issue 
adjudicated herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

III.  Initial Compensable Rating For Tension Headaches

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Staged ratings are not warranted in 
this case.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In this case, the Veteran contends that his tension headaches are 
more severe than the current noncompensable rating reflects.  
Specifically, he has reported painful, prostrating headaches that 
occur regularly and interfere with his employment.  

The Board observes that currently the Veteran's tension headaches 
are noncompensably evaluated under Diagnostic Code 8100, the 
diagnostic code which governs the evaluation of migraine 
headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The 
highest rating allowable under this diagnostic code allows for 
the grant of a 50 percent evaluation with evidence of migraines 
involving very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is awarded where there are characteristic 
prostrating attacks occurring on average once a month over the 
last several months.  A 10 percent evaluation requires evidence 
of characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A noncompenable rating will be 
assigned with less frequent attacks.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which 
the Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that, according 
to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD 
COLLEGE EDITION (1986), p. 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness."  A similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1367 (28th Ed. 1994), in which "prostration" is defined as 
"extreme exhaustion or powerlessness."

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more appropriate" 
than the one used by the RO, Diagnostic Code 8100.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 8100 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically to 
the disability at issue (tension headaches) but also because it 
provides specific guidance as to how symptoms of this disability 
are to be evaluated.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be more 
appropriate, and the Veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board concludes 
that the Veteran is appropriately rated under Diagnostic Code 
8100, with reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.  

The evidence of record shows complaints of, and treatment for, 
migraine and tension headaches from 2005 to present.  Records 
show worsening symptoms of the Veteran's headache disability to 
include prostrating attacks.

In June 2008, the Veteran was afforded a VA examination.  The 
examiner acknowledged the Veteran's complaints of frequent, 
painful headaches.  Indeed, the Veteran reported that his 
headaches occurred weekly and were mostly prostrating (lasting up 
to three hours).

At the February 2009 VA examination, the examiner determined that 
the Veteran's headaches were tension headaches due to 
degenerative changes of the cervical spine and were not 
neurological in nature.

Based on the evidence above, and in resolving all reasonable 
doubt in favor of the Veteran, the Board finds that a 50 percent 
disability evaluation is warranted for his tension headaches.  In 
this regard, the Veteran's headache symptoms are severe in 
nature, very frequent, prostrating, and prolonged.  Thus, a 50 
percent disability rating is warranted.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The Board further finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular rating.  
The service-connected disorder is adequately rated under the 
available schedular criteria.  The objective findings of physical 
impairment are well documented.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

The issue of entitlement to an initial compensable evaluation for 
residuals of injury to the 5th metatarsal of the left foot is 
dismissed.

A 50 percent evaluation for tension headaches is granted, subject 
to the laws and regulations governing monetary awards.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to adjudicate the 
issue remaining on appeal.  
The Board notes that the Veteran was last afforded a VA 
examination of his cervical spine in June 2008.  Since that time, 
the Veteran has, in essence, indicated a worsening of his 
cervical spine symptoms, to include additional limitation of 
motion, increased pain, and interference with his ability to 
perform job duties.  Additionally, the Board notes that pertinent 
treatment records have been added to the claims since the time of 
the most recent VA examination.  

Of significance to the Board in this matter is the fact that the 
June 2008 VA examination of the Veteran's cervical spine was is 
now nearly three years old and does not contemplate his current 
complaints with regard to his cervical spine symptoms.  Based on 
the evidence above, the Board finds a VA examination necessary in 
order to determine the Veteran's complete disability picture with 
regard to the cervical spine.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994) (holding that when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate).  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to 
discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in the 
relevant diagnostic code(s).  It is not permitted to discuss 
factors outside the scope of the rating criteria, nor is it 
permitted to speculate on the presence or absence of the criteria 
on the basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  See also Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(the Board is precluded from reaching its own unsubstantiated 
medical conclusions and is, instead, bound by the medical 
evidence of record on these matters).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements with 
an appropriate VA medical facility for the 
Veteran to be afforded an appropriate VA 
examination to determine the nature and extent 
of the service-connected degenerative changes 
of his cervical spine.  The claims folders 
should be provided to the examiner for review 
in conjunction with the examination, and the 
report of the examination should reflect such 
review.  All indicated tests and studies 
deemed appropriate, including X-rays, 
electromyography (EMG), and nerve conduction 
studies, must be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should provide a detailed review 
of the Veteran's history, current complaints, 
and the nature and extent of all pertinent 
cervical spine symptomatology.  In addition, 
the examiner should address the following:

(a)  Conduct complete range of motion 
studies of the Veteran's cervical 
spine and note the presence or absence 
of any ankylosis (favorable or 
unfavorable) of the Veteran's cervical 
spine and his entire spine.  

(b)  Also, discuss the presence or 
absence of any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any additional 
limitation of motion of the Veteran's 
cervical spine.  If the Veteran 
describes flare-ups of pain, the 
examiner should offer an opinion as to 
whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees of 
limitation of motion during the flare-
ups.  

(c)  In addition, express an opinion 
as to whether the degenerative changes 
of the Veteran's cervical spine cause 
radiculopathy and, if so, if this 
radiculopathy is best characterized as 
incomplete and mild paralysis, 
incomplete and moderate paralysis, 
incomplete and moderately severe 
paralysis, incomplete and severe 
paralysis, or complete paralysis.  If 
radiculopathy is found, the examiner 
should note the specific nerve 
involved.  

If the examiner is unable to comment on any of 
the above questions, he or she should so 
indicate and explain why.  Complete rationale 
for all opinions provided should be included 
in the examination report.  

2.  Following completion of the foregoing, 
review the claims folder and ensure that all 
of the foregoing development has been 
conducted and completed in full.  In 
particular, determine whether the examiner has 
responded to all questions posed.  If not, the 
report must be returned for corrective action.  
38 C.F.R. § 4.2 (2010).

3.  After the requested development has been 
completed, readjudicate the issue of 
entitlement to an initial increased evaluation 
for degenerative changes of the cervical 
spine, evaluated as 10 percent disabling from 
January 4, 2006 to June 11, 2008 and as 20 
percent disabing from June 12, 2008 based on 
all the evidence of record, including any 
additional information obtained as a result of 
this remand, and all governing legal 
authority.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


